DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the control system must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.   The single drawing submitted contains only labeled boxes within a large square.  This is not sufficient to show the invention.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 10-14, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 2014/0164550 to Haberer et al in view of U.S. Patent 6,272,398 to Osborne et al.
Referring to claims 10 and 17, Haberer shows a method and system for starting up a controller system, comprising: at least one electrical controller (paragraphs 0001-0002, fieldbus with central control system and network module); and a plurality of hardware modules of different types which are couplable to the controller (paragraph 0007), wherein a control program is assigned to each type of hardware module (paragraph 0031), wherein the method comprises the steps of: coupling a hardware module to the controller; using the controller to determine the type of coupled hardware module (paragraph 0033); using the controller to select the control program (paragraph 0033 shows selecting communications software based on a type of fieldbus).
It is unclear from Haberer whether the control program transferred has a type-specific parameter set and a type-specific control program and it is unclear that the control program and associated parameter set are selectable and adjustable.   The use of control programs and associated parameter sets within a specific control program are well known.
Osborne shows an I/O bus system running on a fieldbus compatible network where an operator may select and modify control programs, change process parameters, issues process commands, “and generally monitor and control the operating sequence of the process performed by the machine”.  
It would have been obvious to one of ordinary skill to allow the operator to monitor, select, change process parameters as shown in the system of Osborne in the controller system of Haberer because this would allow for a system that is “relatively simply and 

Referring to claim 11, Haberer shows wherein the hardware modules are field bus modules for field buses of different types, the hardware modules are transducer modules for transducers of different types, and/or the hardware modules are safety modules of different types (paragraph 0016 and 0017 show different safety modules).
Referring to claim 12, Haberer shows wherein the control program is selected from a memory inside the controller (paragraph 0033 – “software is selected in the memory”).
Referring to claim 13, Haberer shows wherein all type-specific parameter sets are loaded from a memory outside the controller into a parameter set memory inside the controller, and the type-specific parameter set is selected from the parameter set memory inside the controller (paragraph 0033 – “The communication software for communication over ProfiNET Safe is then transferred FROM the memory 18 via the interface 16 to the hardware module 14 and is stored in each case in the memory regions 22a, 22b in the hardware module 14”).
Referring to claim 14, Osborne shows adjusting values of parameters in the loaded parameter set; and storing the adjusted values (“change process parameters”, column 5, line 24).
Referring to claim 18, Osborne shows an operating device which is configured to adjust the parameter values (“change process parameters”, column 5, line 24).

s 15 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 2014/0164550 to Haberer et al in view of U.S. Patent 6,272,398 to Osborne et al as shown above and further in view of U.S. patent Publication 2017/0242601 to Rantanen et al.
Haberer/Osborne do not show wherein the controller is a frequency converter, a servo converter or a motion controller.   Rantanen shows a fieldbus based process controller where the controller is a frequency converter (paragraph 0018).   Rantanen further shows where the firmware for the frequency converter allows for selection of a specific control program from the “application repository” (paragraph 0019). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the fieldbus application selection as shown in Haberer/Osborne to operate a frequency converter as shown in Rantanen because frequency converters are known programmable logic devices and are made and programmed using the same systems as Haberer/Osborne.  Rantanen further shows in paragraph 0034 motion controllers and servo controllers.

Allowable Subject Matter
Claim 16 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art does not show distinguishing between start up mode and diagnostic mode where wherein the parameters in all type-specific parameter sets are visible and adjustable in the start-up mode irrespective of the type of hardware module coupled to the controller, and wherein 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL D MASINICK whose telephone number is (571)272-3746.  The examiner can normally be reached on M-Th, 8-6, F, 8-12.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio del Mar Perez-Velez can be reached on (571)270-5935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 


/MICHAEL D MASINICK/Primary Examiner, Art Unit 2117